         2:17-cv-02265-CSB-EIL # 31              Page 1 of 6                                                 E-FILED
                                                                                 Friday, 19 April, 2019 01:30:20 PM
                                                                                      Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

RICHARD BROOKS,                                   )
                                                  )       Case No. 17-cv-2265
                Plaintiff,                        )
                                                  )       Judge Colin Stirling Bruce
        v.                                        )
                                                  )       Magistrate Judge Eric I. Long
CITY OF KANKAKEE, ILLINOIS,                       )
                                                  )       Jury Demand
                Defendant.                        )

             DEFENDANT’S OMNIBUS SUPPLEMENTAL PRETRIAL MOTION

        NOW COMES Defendant, CITY OF KANKAKEE, ILLINOIS, by and through its

attorneys, CHARLES E. HERVAS, MICHAEL W. CONDON, and G. DAVID MATHUES of

HERVAS, CONDON & BERSANI, P.C., and submits the following pretrial motions.

                                               CONTEXT

        At the end of the Final Pretrial Conference on April 15, 2019, this Court instructed the

parties to submit any final motions in limine, objections to the other side’s jury instructions, and

additional voir dire questions by close of business on April 19, 2019. Defendant submits this motion

pursuant to that order, and, for the sake of economy, has addressed all issues in a single motion.

                                   MOTION IN LIMINE NO. 12

          MOTION TO BAR ARGUMENT THAT DATE WRITTEN ON
      BERGE’S LAST CHANCE AGREEMENT IS NOT A SCRIVENER’S ERROR

        The “Last Chance Agreement” KPD Officer Paul Berge signed, once his misconduct came

to light, will be discussed at trial. It is a joint exhibit, to be admitted without objection. (Dkt. # 30,

Final Pretrial Order, p. 10) As the Court recognized in its summary judgment order, the handwritten

date on that agreement appears to be April 6, 2015. (Dkt. # 27, Order p. 16 n.4) But as the Court

also recognized, that date is a scrivener’s error. (Id.) All external evidence shows that the actual date

was April 5, 2016. (Id.) No party has argued differently to date. For the sake of accuracy and to avoid
         2:17-cv-02265-CSB-EIL # 31             Page 2 of 6



jury confusion and unfair surprise, Defendant asks this Court to bar any argument that the actual

date listed is anything more than a scrivener’s error.

         WHEREFORE, Defendant requests that this Court grant its Twelfth Motion in Limine and

bar argument that the date written on Berge’s Last Chance Agreement is anything but a scrivener’s

error.

                                       JURY INSTRUCTIONS

         This Court’s Standing Order makes the authoritative role of pattern jury instructions clear:

“Pattern jury instructions must be used if there is a relevant Seventh Circuit pattern instruction.

Non-pattern instructions are discouraged unless necessity compels their usage.” (Standing Order,

Chambers of Hon. Colin S. Bruce, U.S. District Judge, available at

https://www.ilcd.uscourts.gov/sites/ilcd/files/local_rules/general%20rules%201-22-18_0.pdf) The

evenhanded principle is sufficient to resolve the parties’ few disputes over jury instructions.

         Issue Instruction. Despite the Court’s Standing Order, and despite the Seventh Circuit

Pattern Instruction which covers retaliation-based employment discrimination cases such as this

one, Plaintiff does not even purport to follow that Pattern Instruction. Rather, he cherry-picks

language from this Court’s partial grant of summary judgment to the Defendant, and identifies that

ruling as his only authority for his novel issue instruction. (Dkt. # 29, Final Pretrial Order, pp. 38-

39) That non-standard practice alone is sufficient to reject his proposed issue instruction.

         But there are other reasons, if the Court needs them. It covers a full page and a half, and is

thus cumbersome and confusing to the jury. Plaintiff’s proposal tells the jury that the “Court has

determined” certain things. Such language is further likely to confuse or prejudice the jury, and is

unjustifiable in the absence of wider use. Moreover, the proposed instruction recites facts that

remain for the jury to decide, and thereby usurps the jury’s role. It misrepresents the Court’s

Summary Judgment ruling, and contradicts the statutes and case law, by treating one material fact,



                                                    2
         2:17-cv-02265-CSB-EIL # 31                  Page 3 of 6



namely, whether Brooks was making false statements of fact in his public comments which

prompted the April 25, 2016 letter, as the sin qua non of retaliation. Most egregiously, it strategically

omits the “but-for” causation test the pattern instruction contains (the “had everything else been the

same” language). For all these reasons, the Court should reject Plaintiff’s issue instruction.

        Unlike Plaintiff, Defendant’s proposed issue instruction tracks the applicable pattern

instruction, which is Seventh Circuit Pattern Civil Jury Instruction # 3.02. (Dkt. # 29, Final Pretrial

Order, p. 40) Thus, it should be adopted. The only legitimate question is how to fill in the pattern

instruction’s bracketed language to describe the allegedly protected activity and the allegedly

retaliatory act in the case at issue. Defendant made a good-faith effort to do that. (Id.) But if the

Court believes there is a more accurate description for the bracketed language, Defendant is open to

such modifications, so long as it is the authoritative and evenhanded Seventh Circuit Pattern Civil Jury Instruction

3.02, and not Plaintiff’s idiosyncratic and self-serving instruction, that forms the outline.1

        In addition, the comments to Seventh Circuit Pattern Civil Jury Instruction 3.02 states that it

“is to be used in Title VII, § 1981, and ADEA cases after the general instruction.” Seventh Circuit

Pattern Civil Jury Instruction 3.02, Committee Comment a, available at

http://www.ca7.uscourts.gov/pattern-jury-instructions/7th_cir_civil_instructions.pdf. Undersigned

counsel acknowledges that he overlooked that instruction from the Seventh Circuit when initially

submitting jury instructions. But in light of the comment, and this Court’s Standing Order regarding

the mandatory use of pattern instructions, Defendant submits that the Court should give Seventh

Circuit Pattern Civil Jury Instruction 3.01, followed by 3.02.

        Cautionary Instruction on Reasonableness. Seventh Circuit Pattern Civil Jury Instruction

3.07 reminds the jury that the issue is whether the Defendant’s actions were illegal, not whether they


1For example, if the Court believes that the phrase “written reprimand” is preferable to “disciplinary letter,”
the Defendant would have no objection.



                                                         3
         2:17-cv-02265-CSB-EIL # 31                Page 4 of 6



were “wise, reasonable, or fair.” Seventh Circuit Pattern Civil Jury Instruction 3.07, available at

http://www.ca7.uscourts.gov/pattern-jury-instructions/7th_cir_civil_instructions.pdf. The

Defendant submitted such a proposed instruction here. (Dkt. # 29, Final Pretrial Order, p. 41)

Plaintiff, for obviously tactical reasons, does not want the instruction given. But it is a pattern

instruction, and thus should be given. The instruction reflects the settled principle that federal courts

are not “super-employment” departments, second-guessing the judgment of employers. Gates v.

Caterpillar, Inc., 513 F.3d 680, 689 (7th Cir. 2008). This is as true for juries as it is for judges.

        The cautionary instruction is particularly important here because the unique nature of police

work makes workplace discipline even more important than in ordinary jobs. The Seventh Circuit

has found that the paramilitary nature of police work and police responsibilities creates a greater

need for police departments to regulate employee conduct in order to maintain internal morale,

instill public confidence, and ensure that the chain of command is followed. See, e.g., Kokkinis v.

Ivkovich, 185 F.3d 840, 845 (7th Cir. 1999). For this reason, police departments are given greater

deference in making employment decisions. Id. To be clear, the unique nature of police work is not,

as Plaintiff may twist Defendant’s argument, a free pass to commit illegal discrimination. It does,

however, warrant a caution to the jury to decide only whether there was illegal discrimination, and

that is why the cautionary instruction is necessary.

                                       VOIR DIRE QUESTIONS

        Defendant respectfully asks this Court to add the following questions to its voir dire of the

jury:

                Have you ever served in the armed forces? If yes, please give your branch of service,
                 years of service, highest rank, and type of discharge.

                Have you ever been formally disciplined at work, e.g., suspended or had a written
                 reprimand placed in your file? If yes, please identify the type of discipline and the
                 general subject matter of the discipline.




                                                       4
       2:17-cv-02265-CSB-EIL # 31           Page 5 of 6



             Have you ever filed a formal complaint of employment discrimination, whether in
              any court, or before a government agency, or your union? If yes, please identify the
              venue where you filed the complaint and approximate year it was filed.

             Have you ever been accused of illegally discriminating against someone else while at
              work? If yes, please identify the kind of discrimination you were accused of and the
              approximate year the accusation was made.

       WHEREFORE, Defendant respectfully asks this Court to grant the relief requested in

Defendant’s Omnibus Supplemental Pretrial Motion.

                                             Respectfully submitted,

                                             /s/ G. David Mathues
                                             CHARLES E. HERVAS, ARDC No. 06185117
                                             MICHAEL W. CONDON, ARDC No. 06192071
                                             G. DAVID MATHUES, ARDC No. 06293314
                                             Attorneys for Defendant
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774 F: 630-773-4851
                                             chervas@hcbattorneys.com
                                             mcondon@hcbattorneys.com
                                             dmathues@hcbattorneys.com




                                                5
        2:17-cv-02265-CSB-EIL # 31           Page 6 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

RICHARD BROOKS,                               )
                                              )       Case No. 17-cv-2265
               Plaintiff,                     )
                                              )       Judge Colin Stirling Bruce
       v.                                     )
                                              )       Magistrate Judge Eric I. Long
CITY OF KANKAKEE, ILLINOIS,                   )
                                              )       Jury Demand
               Defendant.                     )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 19, 2019, I electronically filed the foregoing Defendant’s
Omnibus Supplemental Pretrial Motion with the Clerk of the District Court for the Central
District of Illinois, Urbana Division, using the CM/ECF system, which will send notification to the
following CM/ECF participants:

TO:    Kenneth N. Flaxman
       Joel A. Flaxman
       Kenneth N. Flaxman P.C.
       200 S. Michigan Ave., Ste. 201
       Chicago, IL 60604
       knf@kenlaw.com
       jaf@kenlaw.com




                                              /s/ G. David Mathues
                                              CHARLES E. HERVAS, ARDC No. 06185117
                                              MICHAEL W. CONDON, ARDC No. 06192071
                                              G. DAVID MATHUES, ARDC No. 06293314
                                              Attorneys for Defendant
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              P: 630-773-4774 F: 630-773-4851
                                              chervas@hcbattorneys.com
                                              mcondon@hcbattorneys.com
                                              dmathues@hcbattorneys.com




                                                  6
